Title: To James Madison from Alexander Scott, 20 August 1816
From: Scott, Alexander
To: Madison, James



Sir
Port Tobacco Md. Aug 20th. 1816

To vindicate myself to those, whose favorable sentiments I so highly appreciate, is a motive which will, I hope, authorize the liberty I take, in enclosing you a copy of a circular letter, which I have addressed to the Senators.
The statement therein contained, will, I flatter myself, completely refute the charges which governed the Senate, in their decision with regard to myself, and shew the unworthy motives which actuated the accuser.  That such an accuser, cou’d influence the Senate of the U States, not only occasions surprize, but affords a melancholy proof of the fallibility of human reason, and the imperfection of earthly institutions.
To excite that indignation, which malevolence, of so unusual a character, merits, is not my intention.  On this subject, but one sentiment appears to exist, and the public voice on such occasions, rarely fails to pronounce a just and correct sentence.
I take the liberty also to transmit a copy of a letter, from the late Ro. Brent Esqr. to the then Vice-President of the U States; conscious at the same time, that the partiality of my friend, expressed much more than I deserved, tho his known integrity forbids the idea of his stating any thing which he did not implicitly believe.
To have obtained and preserved the good opinion, of such a man as Mr. Brent, is to me a pleasing reflection; a man as pure in his heart, as exalted in his mind; combining an assemblage of virtues and talents which rendered him an ornament to human nature.
I likewise enclose a copy of a letter from the worthy and respectable chancellor of Maryland, to Genl. Smith, written on the same occasion.  With such testimonials as these, the obloquy of an enemy (obscured by the comparison) will not, I trust, be put in competition.  I have the honor to be Sir, with sentiments of the highest Respect, and Esteem, Yr Mo: obedt. Servt.

Alexander Scott


P S
Since writing the foregoing, I instituted a suit against Mr. Law for defamation, after which he proposed, thro’ Mr. Fras. King that he wou’d (provided I dismissed the suit) state in writing that “he had, on further enquiry found the above-mentioned negroes, had no right or title to their freedom, and that the whole of his information was unfounded”.  To this proposal I did not think proper to accede.


A S.

